UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

No. 15-cr-60 (RJS)
KASHAWN LYONS, ORDER

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the proceeding scheduled for December 19, 2019 at
2:30 p.m. shall take place in Courtroom 24A of the Daniel Patrick Moynihan United States
Courthouse.
SO ORDERED.

Dated: December 17, 2019
New York, New York :

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
